REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the amendment filed on 4/20/2022.  In relation to the objections to the specification and claim 9, the term “paristoltic” has been corrected.  Accordingly, the pending objections are hereby withdrawn.  
In relation to the section 112 [antecedent basis] deficiencies pertaining to claims 16 and 19, the filed amendment properly corrects the deficiencies.  Accordingly, the pending section 112 rejection is hereby withdrawn.  
Finally, in relation to the pending section 103 rejection and the merits of the prior art references Carr (US 6,587,732) or Carr (US 5,073,167), the explanation provided on pages 16 to 21 is found to be persuasive.  In particular, Applicant persuasively states that “[c]laim 1 specifically differentiates the present invention from the system disclosed by the Carr Patents. Claim 1 expressly discloses “a second energy producing means connected to said dwell chamber for providing energy to said dwell chamber to maintain the blood flowing in said second coil at said selected elevated temperature sufficient for viral inactivation”. See also Paragraph [0037] of the Specification. In other words, blood leaving the dwell chamber has the same temperature as it had when entering the dwell chamber. See Paragraph [0043] of the Specification. This ability of the dwell chamber to maintain the blood at a constant therapeutic temperature is not found in the first electromagnetic heating chamber of the system disclosed in the Carr Patents. One cannot therefore simply add another electromagnetic heating chamber to that system”.  Based on the above differences, claims 1-27 are considered allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783